 


109 HRES 993 EH: Expressing the sense of the House of Representatives with respect to raising awareness and enhancing the state of computer security in the United States, and supporting the goals and ideals of National Cyber Security Awareness Month.
U.S. House of Representatives
2006-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 993 
In the House of Representatives, U. S.,

November 14, 2006
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to raising awareness and enhancing the state of computer security in the United States, and supporting the goals and ideals of National Cyber Security Awareness Month. 
 
 
Whereas over 205,000,000 Americans use the Internet in the United States, including more than 84,000,000 home-users through broadband connections, to communicate with family and friends, manage their finances, pay their bills, improve their education, shop at home, and read about current events; 
Whereas the approximately 26,000,000 small businesses in the United States, who represent 99.7 percent of all United States employers and employ 50 percent of the private work force, increasingly rely on the Internet to manage their businesses, expand their customer reach, and enhance their connection with their supply chain; 
Whereas according to the Department of Education, nearly 100 percent of public schools in the United States have Internet access, with approximately 93 percent of instructional rooms connected to the Internet, to enhance our children’s education by providing access to educational online content and encouraging responsible self-initiative to discover research resources; 
Whereas according to the Pew Institute, almost 9 in 10 teenagers between the ages of 12 and 17, or 87 percent of all youth (approximately 21,000,000 people) use the Internet, and 78 percent (or about 16,000,000 students) say they use the Internet at school; 
Whereas teen use of the Internet at school has grown 45 percent since 2000, and educating children of all ages about safe, secure, and ethical practices will not only protect their systems, but will protect our children’s physical safety, and help them become good cyber citizens; 
Whereas the growth and popularity of social networking websites have attracted millions of teenagers, providing them with a range of valuable services, teens must be taught how to avoid potential threats like cyber bullies, predators and identity thieves they may come across while using such services; 
Whereas our Nation’s critical infrastructures rely on the secure and reliable operation of our information networks to support our Nation’s financial services, energy, telecommunications, transportation, health care, and emergency response systems; 
Whereas cyber security is a critical part of our Nation’s overall homeland security, in particular the control systems that control and monitor our drinking water, dams, and other water management systems; our electricity grids, oil and gas supplies, and pipeline distribution networks; our transportation systems; and other critical manufacturing processes; 
Whereas terrorists and others with malicious motives have demonstrated an interest in utilizing cyber means to attack our Nation, and the Department of Homeland Security’s mission includes securing the homeland against cyber terrorism and other attacks; 
Whereas Internet users and our information infrastructure face an increasing threat of malicious attacks through viruses, worms, Trojans, and unwanted programs such as spyware, adware, hacking tools, and password stealers, that are frequent and fast in propagation, are costly to repair, and disable entire systems; 
Whereas according to Privacy Rights Clearinghouse, since February 2005, over 90 million records containing personally-identifiable information have been breached, and the overall increase in serious data breaches in both the private and public sectors are threatening the security and well-being of United States citizens; 
Whereas consumers face significant financial and personal privacy losses due to identity theft and fraud, as reported in over 686,000 complaints in 2005 to the Federal Trade Commission’s Consumer Sentinel database; and Internet-related complaints in 2005 accounted for 46 percent of all reported fraud complaints, with monetary losses of over $680,000,000 and a median loss of $350; 
Whereas our Nation’s youth face increasing threats online such as inappropriate content or child predators, according to the National Center for Missing and Exploited Children 34 percent of teens are exposed to unwanted sexually explicit material on the Internet, and with one in seven children having been approached by a child predator online each year; 
Whereas national organizations, policymakers, government agencies, private sector companies, nonprofit institutions, schools, academic organizations, consumers, and the media recognize the need to increase awareness of computer security and enhance our level of computer and national security in the United States; 
Whereas the National Cyber Security Alliance’s mission is to increase awareness of cyber security practices and technologies to home users, students, teachers, and small businesses through educational activities, online resources and checklists, and Public Service Announcements; and 
Whereas the National Cyber Security Alliance has designated October as National Cyber Security Awareness Month, which will provide an opportunity to educate the people of the United States about computer security: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Cyber Security Awareness Month; and 
(2)will work with Federal agencies, national organizations, businesses, and educational institutions to encourage the development and implementation of existing and future computer security voluntary consensus standards, practices, and technologies in order to enhance the state of computer security in the United States. 
 
Karen L. HaasClerk.
